Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 5/18/22 overcome the rejections set forth under 35 USC 112(d) in the office action mailed 4/7/22. The amendments do not overcome the rejection set forth under 35 USC 103, which is maintained below. The discussion of the rejection has been modified as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
Claims 31-42 and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cyba (U.S. Pat. No. 3,093,586) in view of Mayhew (WO 2016/144880 A1).
In column 1 lines 9-13 Cyba discloses synergistic inhibitor compositions and the use thereof in lubricants. In column 1 line 35 through column 2 line 5 Cyba discloses that the lubricants can include various synthetic and petroleum-derived (column 1 lines 38-39) oils, meeting the limitations of component (a) of claim 31. In column 3 lines 16-59 Cyba discloses that the composition can comprise various N,N′-dialkylated diphenylmethanes and diphenylpropanes as antioxidants, meeting the limitations of the N-alkylated dianiline compound of component (b) of claim 31 for the case where X is a C1 or C3 alkylene group, R1 and R2 are various alkyl groups within the claimed range, and n is 0. In column 3 lines 38 and 54-55 Cyba discloses that the R1 and R2 groups can be cyclohexyl groups, meeting the limitation of claim 33. In Table II Cyba discloses compositions comprising 1% by weight of the N-alkylated dianilines, within the range recited in claim 34. When the compound of Cyba is a diphenylmethane, X is a methylene group as recited in claim 35, and the compound has a formula meeting the limitations of claim 36. In column 3 lines 39-40 and 56-57 Cyba discloses that the amino groups can preferably be in the 4,4′ positions, leading to compounds having structures meeting the limitations of claim 37 as well as compound A-1 of claim 38 and the 4-4′-cyclohexylmethylenedianiline of claim 39. Cyba discloses numerous compounds where R1 and R2 have more than 4 carbon atoms, as recited in claim 51. Based on the amount of additive disclosed in column 5 lines 40-44 of Cyba, the oil of lubricating viscosity is present in the composition of Cyba in an amount within the range recited in claim 40. In Example V (columns 7-8) Cyba discloses that the compositions reduce deposit formation (sludge and varnish formation) in an internal combustion engine, meeting the method limitation of claim 52.  In column 5 lines 53-63 Cyba discloses that the composition can comprise additional additives, but does not specifically disclose the antioxidant (c) and overbased calcium detergent (d) of claim 31 and its dependent claims, the polyolefin succinimide of claim 48, or the zinc dialkyldithiophosphate of claim 49 supplying a phosphorus content meeting the limitations of claims 31 and 52-53. 
Mayhew, in paragraph 1, discloses lubricating an internal combustion engine with a lubricating composition comprising an antioxidant, wherein at least 20% by weight of the antioxidant is a phenolic antioxidant, and overbased alkaline earth metal sulfonate detergents. Mayhew discloses that the lubricating composition has a TBN of 6.5 to 15, within the range recited in claim 32. In paragraphs 34 and 36-37 Mayhew discloses that the detergents are typically calcium sulfonate detergents, meeting the limitations of component (d) of claims 31 and 52 as well as claim 44. In the table following paragraph 213 (page 43), Mayhew discloses compositions where the calcium detergents are present in an amount within the range recited in claim 46, and where the detergents supply a TBN of greater than 2 to the composition, within the range recited in claim 45. Since Mayhew does not require any magnesium, the ratio of calcium to magnesium in the composition of Mayhew falls within the range recited in claim 47. The phenolic antioxidants of Mayhew meet the limitations of component (c) of claim 31. In paragraph 74 Mayhew discloses that the antioxidant can be a mixture of a phenolic antioxidant and an aminic antioxidant, where the aminic antioxidant can be a diarylamine, meeting the limitations of claim 31 for the case where the antioxidant is a mixture. In the table following paragraph 213 Mayhew discloses compositions comprising the antioxidants in an amount within the range recited in claim 41, and in paragraph 49 Mayhew more broadly discloses that the antioxidant is present in an amount of 0.1 to 3% by weight, also within the range recited in claim 41. When the antioxidants of Mayhew are present in the amount disclosed by Mayhew, and the alkylated dianiline of Cyba is present in the amount implied by column 5 lines 21-25 and 40-44 of Cyba (0.1 to 3% by weight of stabilizer and 1 part by weight of [N-alkylated dianiline] antioxidant per 0.5 to 2 parts by weight of synergist leading to an N-alkylated dianiline concentration of about 0.033 to 2% by weight), the range of ratios of ashless antioxidant to N-alkylated dianiline ranges from 1:20 to 90:1, encompassing the range recited in claim 42.
In paragraphs 113-116 Mayhew discloses that the composition can comprise a non-borated polyisobutylene succinimide derived from a polyisobutylene having a molecular weight of 350 to 5000, meeting the limitations of the polyolefin succinimide of claim 48. In paragraph 186-188 Mayhew discloses that the composition can further comprise a zinc dialkyldithiophosphate (ZDDP), as recited in claim 49, where the ZDDP supplies phosphorus in an amount overlapping or falling within the ranges recited in amended claims 31 and 52-53. 
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the antioxidant, overbased calcium detergent, polyisobutylene succinimide, and ZDDP of Mayhew in the composition of Cyba therefore meets the limitations of claims 31-51, the use of the composition for lubricating an engine, as taught in Example V of Cyba and paragraphs 1 and 52 of Mayhew meets the limitations of claim 52, and since the composition must be made by combining the components, claim 53 is met as well.
It would have been obvious to one of ordinary skill in the art to include the additives of Mayhew in the composition of Cyba, since Mayhew discloses in paragraph 14 and the examples that compositions comprising the additives of Mayhew have improved properties, and additionally, in the case of the ZDDP additive, to improve the antiwear properties of the composition.

Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. Applicant asserts that Cyba and Mayhew do not provide any reason for combining the additives of Mayhew with the N,N′-alkylated dianiline of Cyba. However, as discussed in the rejection, Mayhew discloses that comprising the additives of Mayhew have improved properties. Additionally, it would have been obvious to one of ordinary skill in the art to include the ZDDP additive to improve the antiwear properties of the composition. Applicant argues that there is no suggestion that the additives of Mayhew would be compatible with an N,N′-alkylated dianiline, but Cyba discloses in column 5 lines 53-63 that the inhibitor composition can be used along with a wide variety of other additives, and Mayhew discloses throughout the disclosure including paragraphs 176-198 that the compositions of the reference can also include a wide variety of other additives. Applicant has not provided any reasoning or evidence that the additives of Mayhew would not be compatible with the N,N′-alkylated dianiline of Cyba, and in light of the disclosures of Cyba and Mayhew, one of ordinary skill in the art would have had a reasonable expectation of success in including the additives of Mayhew in the composition of Cyba, since both references allow for a wide variety of additive components. Applicant additionally argues that Cyba uses the N,N′-alkylated dianilines as antioxidant and there is no suggestion that an additional antioxidant would be beneficial, but as discussed in the rejection and above Mayhew discloses advantages associated with the inclusion of the additives of Mayhew, and combinations of antioxidant additives commonly find use in lubricant compositions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771